Citation Nr: 0714160	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-36 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include general anxiety (panic) and agoraphobia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
March 1976 to December 1985.  The veteran had additional 
active duty for training (ACDUTRA) from April 1975 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript is associated with the claims file.   At the 
hearing, the veteran and his representative indicated that 
the issue on appeal was that listed on the title page of this 
decision.  

The Board notes that the issue of entitlement to service 
connection for a gynecological condition, to include 
endometriosis, was denied in the October 2002 rating 
decision.  Following a timely notice of disagreement, the RO 
furnished a statement of the case (SOC) as to that issue as 
well as service connection for a psychiatric disability in 
July 2004.  The veteran filed a timely VA Form 9 to perfect 
an appeal in September 2004.  In this form, the veteran 
specifically indicated that she had read the SOC and was only 
appealing the issue regarding a psychiatric disability.  
Thus, the veteran did not perfect an appeal as to the issue 
of service connection for a gynecological disorder, to 
include endometriosis.  38 C.F.R. § 20.200 (2006).   

A March 2005 VA Form 646 from the veteran's representative 
made reference to the issue of service connection for 
endometriosis, and it was subsequently annotated on that form 
that this issue was not on appeal.  A later VA Form 646 dated 
in March 2006 indicated that the only issue on appeal was 
entitlement to service connection for a psychiatric disorder.  
In another January 2007 VA Form 646, the veteran's 
representative asked for consideration of the issue of 
endometriosis and referenced the earlier March 2005 VA Form 
646 to protect the veteran's "due process."  As noted 
above, the veteran clarified at her hearing that the only 
issue on appeal is service connection for a psychiatric 
disability.   Should the veteran wish to pursue a claim of 
service connection for a gynecological disorder, to include 
endometriosis, she may contact her RO to request to reopen 
her claim with the submission of new and material evidence.  


FINDING OF FACT

The veteran currently experiences a generalized panic 
disorder with agoraphobia; the competent medical evidence of 
record fails to show the existence of any psychiatric 
disorder during the veteran's active military service, nor 
does the record contain any competent suggestion of a link 
between a post-service psychiatric disability and service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include general anxiety (panic) and agoraphobia, is 
unwarranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a May 2002 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
her claim.  The veteran was specifically informed as to what 
evidence she was to provide and to what evidence VA would 
attempt to obtain on her behalf.  She was also notified of 
the need to give VA any evidence pertaining to her claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran was 
provided a VCAA notice letter prior to the October 2002 RO 
decision that is the subject of this appeal.

With respect to the Dingess requirements, the veteran was 
notified in a March 2006 letter of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for her 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

As to the defective timing of the notice of the Dingess 
requirements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where Board addresses 
question not addressed by agency of original jurisdiction, 
Board must consider whether veteran has been prejudiced 
thereby).  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

Moreover, the United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by re-adjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) re-
adjudication of the claim."); Pelegrini v. Principi, 18 Vet. 
App. 112, 122-24 (2004) ("proper subsequent VA process" can 
cure error in timing of notice).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has attempted to obtain all existing medical records 
identified by the veteran.  The veteran was not afforded a VA 
examination to determine the nature and etiology of any 
currently present psychiatric disability.  There is, however, 
no prejudice to the veteran because of this lack of an 
examination, as the evidence of record fails to show any 
psychiatric symptoms which could potentially be construed as 
an in-service onset of the veteran's current disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  


Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service, or in the case of a psychosis within a 
year after separation from service, so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis-Psychiatric Disorder

The veteran contends that she developed a debilitating 
psychiatric condition, to include generalized anxiety and 
irrational phobias, during her active service with the U. S. 
Army. 

The record shows that the veteran began to seek mental health 
counseling at the VA Medical Center in New Orleans, Louisiana 
in January 2004.  Clinical reports dating from then show a 
diagnosis of panic disorder with agoraphobia.  The veteran's 
chief symptoms include a dislike of taking medications, fear 
and discomfort during heart rate elevation, and a generalized 
fear of unknown spaces, to include elevators, where there is 
not an easily accessible "escape route."  The veteran 
reported that she frequently requires her mother to accompany 
her during various medical appointments, and dislikes travel 
aboard transportation conveyances (especially boats) which 
limits her ability to have normal social and familial 
interactions.  The Board notes that the diagnoses of 
agoraphobia and a generalized panic disorder are sufficient 
to show that the veteran does indeed have a currently 
diagnosed psychiatric disability.  

A search of the veteran's service medical records does not 
indicate any treatments, complaints, or diagnoses of any 
psychiatric disability.  The veteran did submit a lay 
statement of her mother which states that there were 
noticeable behavioral changes in the veteran following her 
entry into active service.  Noticeably, the veteran would 
seek to travel the distance between Ft. Polk, Louisiana and 
her home in New Orleans as frequently as possible to seek the 
comfort of her family.  This fact, in and of itself, does not 
specifically suggest a symptom of a psychiatric disability, 
and as it is not a competent diagnosis of a specific 
condition, nor a lay observation of a psychiatric symptom, 
its probative value is minimal in considering the veteran's 
claim.  See Espiritu, supra.  

The veteran's representative has additionally contended that 
the service medical history in incomplete, alleging that only 
the service years of 1981 through 1985 are covered in the 
record.  Upon review of the record, the Board finds that this 
is not the case, and there are records from the veteran's 
previous enlistment dating from as early as a 1974 pre-
enlistment physical examination.  Furthermore, the National 
Personnel Records Center (NPRC) has indicated that the 
entirety of the veteran's service history has been forwarded 
to VA, covering all periods of service.  Based on this, the 
Board does not believe that there are outstanding service 
medical records and feels that remand is unnecessary, and 
would only cause an unneeded delay in the final adjudication 
of the veteran's claim.  

In addition to there being no indication of a psychiatric 
disability in service, there is no competent medical opinion 
which links the veteran's current psychiatric condition to 
her service nor is there any indicia that such a relationship 
might possibly exist.  See McLendon, supra.  As this is the 
case, the elements for service connection are not met, and 
the veteran's claim must be denied.  In coming to this 
conclusion, the Board is cognizant of its duty to apply the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  As the 
preponderance of the evidence is against the veteran's claim, 
this duty is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include general anxiety (panic) and agoraphobia, 
is denied.  




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


